UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-2485 John Hancock Current Interest (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: March 31 Date of reporting period: December 31, 2011 ITEM 1. SCHEDULE OF INVESTMENTS Money Market Fund As of 12-31-11 (Unaudited) Maturity Date Yield* (%) Par value Value Commercial Paper 34.04% (Cost $160,824,013) Bank of Nova Scotia 01/04/12 0.010 $13,000,000 12,999,989 Bank of Tokyo-Mitsubishi UFJ, Ltd. 01/04/12 0.100 23,000,000 22,999,808 Barclays U.S. Funding LLC 01/03/12 0.090 23,000,000 22,999,885 Deutsche Bank Financial LLC 01/03/12 0.170 23,000,000 22,999,783 Govco LLC 01/25/12 0.340 15,000,000 14,996,600 Novartis Finance Corp. 01/03/12 0.050 20,000,000 19,999,944 Sigma-Aldrich Corp. 01/06/12 0.030 18,837,000 18,836,922 Wal-Mart Stores, Inc. 01/10/12 to 01/11/12 0.020 20,000,000 19,999,894 Westpac Banking Corp. 05/21/12 0.450 5,000,000 4,991,188 Corporate Interest-Bearing Obligations 41.78% (Cost $197,423,322) BHP Billiton Finance USA, Ltd. 03/29/12 5.125 570,000 576,369 Boeing Capital Corp. 02/15/12 6.500 9,191,000 9,259,439 Cargill, Inc. (S) 06/01/12 6.375 5,835,000 5,971,318 Caterpillar Financial Services Corp. (P) 07/24/12 to 11/28/12 0.692 to 0.736 4,389,000 4,394,979 Caterpillar Financial Services Corp. 02/15/12 to 03/15/12 4.700 to 5.750 5,991,000 6,041,754 Caterpillar, Inc. (P) 11/21/12 0.579 3,000,000 3,003,558 Eli Lilly & Company 03/06/12 3.550 1,167,000 1,173,657 General Electric Capital Corp. (P) 04/10/12 to 07/27/12 0.511 to 0.592 2,595,000 2,594,779 General Electric Capital Corp. 06/15/12 to 10/19/12 5.250 to 6.000 4,595,000 4,722,551 Hewlett-Packard Company (P) 03/01/12 0.637 500,000 500,117 Hewlett-Packard Company 02/24/12 to 03/01/12 4.250 to 5.250 10,739,000 10,822,039 International Business Machines Corp. (P) 06/15/12 0.576 23,325,000 23,334,193 John Deere Capital Corp. 03/15/12 7.000 10,388,000 10,528,798 JPMorgan Chase & Company (P) 02/22/12 0.578 3,500,000 3,500,423 JPMorgan Chase & Company 10/01/12 5.375 19,793,000 20,457,623 PepsiCo, Inc. 05/15/12 5.150 1,119,000 1,138,787 1 Money Market Fund As of 12-31-11 (Unaudited) Maturity Date Yield* (%) Par value Value Sanofi (P) 03/28/12 0.624 $24,000,000 $24,001,531 State Street Corp. (P) 04/30/12 0.528 3,460,000 3,460,451 Target Corp. 03/01/12 5.875 1,800,000 1,816,211 The Bank of New York Mellon Corp. 11/01/12 4.950 3,000,000 3,107,387 The Coca-Cola Company (P) 05/15/12 0.507 12,993,000 12,997,711 UBS AG (P) 02/23/12 1.595 15,025,000 15,044,477 US Bank NA (P) 10/26/12 0.640 6,750,000 6,756,793 Wachovia Corp. (P) 03/01/12 to 04/23/12 0.546 to 0.677 10,260,000 10,261,168 Wells Fargo & Company (P) 01/24/12 0.506 800,000 800,082 Westpac Banking Corp. (P)(S) 11/26/12 0.712 5,500,000 5,499,131 Westpac Banking Corp. 11/19/12 2.250 5,600,000 5,657,996 U.S. Government & Agency Obligations 13.12% (Cost $62,006,325) Bank of America Corp. (J)(P) 04/30/12 to 06/22/12 0.728 to 0.770 14,000,000 14,000,000 Citigroup Funding, Inc. (J)(P) 03/30/12 0.879 2,000,000 2,000,000 General Electric Capital Corp. (J)(P) 03/12/12 to 12/07/12 0.740 to 0.784 6,000,000 6,003,171 JPMorgan Chase & Company (J)(P) 06/15/12 to 12/26/12 0.776 to 0.824 13,000,000 13,003,154 Morgan Stanley (J)(P) 02/10/12 to 06/20/12 0.724 to 0.913 15,000,000 15,000,000 The Goldman Sachs Group, Inc. (J)(P) 03/15/12 0.746 3,000,000 3,000,000 The Huntington National Bank (J)(P) 06/01/12 0.927 7,000,000 7,000,000 Union Bank NA (J)(P) 03/16/12 0.755 2,000,000 2,000,000 Foreign Government Obligations 0.64% (Cost $3,003,696) Province of Ontario, Canada 01/20/12 2.625 3,000,000 3,003,696 Certificate of Deposit 3.56% (Cost $16,808,994) Bank of Nova Scotia (P) 01/06/12 to 10/18/12 0.591 to 0.790 10,300,000 10,308,828 Royal Bank of Canada (P) 04/05/12 0.265 2,000,000 2,000,000 Toronto-Dominion Bank (P) 01/12/12 0.356 4,500,000 4,500,166 2 Money Market Fund As of 12-31-11 (Unaudited) Par value Value Short-Term Investments 2.12% (Cost $10,000,000) U.S. Government Obligations 2.12% U.S. Treasury Bill, 0.0000%*, 01/12/12 $10,000,000 10,000,000 Total investments (Cost $450,066,350)† 95.26% Other assets and liabilities, net 4.74% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. (J) These securities are issued under the Temporary Liquidity Guarantee and are insured by the Federal Deposit Insurance Corporation until the earlier of the maturity date or 6-30-12. These securities amounted to $62,006,325 or 13.12% of the Fund's net assets as of 12-31-11. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. * Yield represents either the annualized yield at the date of purchase, the stated coupon rate or, for floating rate securities, the rate at period end. † At 12-31-11, the aggregate cost of investment securities for federal income tax purposes was $450,066,350. 3 Money Market Fund As of 12-31-11 (Unaudited) Notes to Schedule of Investments Security valuation. Securities in the Fund’s portfolio are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. The amortized cost method involves valuing a security at its cost on the date of purchase and thereafter assuming a constant amortization to maturity of the difference between the principal amount due at maturity and the cost of the security to the Fund. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes securities valued using quoted prices in active markets for identical securities. Level 2 includes securities valued using significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these inputs are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes securities valued using significant unobservable inputs when market prices are not readily available or reliable, including the Fund’s own assumptions in determining the fair value of investments. Factors used in determining value may include market or issuer specific events, changes in interest rates and credit quality. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of December 31, 2011, all investments are categorized as Level 2 under the hierarchy described above. Changes in valuation techniques may result in transfers into or out of an assigned level within the disclosure hierarchy. During the period ended December 31, 2011, there were no transfers into or out of Level 2. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. 4 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Current Interest By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: February 21, 2012 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: February 21, 2012
